Citation Nr: 0116199	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.  He died in February 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied service 
connection for the cause of the veteran's death, which the 
appellant claimed in order to obtain Dependency and Indemnity 
Compensation (DIC).  The Board finds that this is the only 
issue on appeal at this time.

The Board notes that the RO also listed an appellate issue of 
entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35. The file shows the 
appellant has never claimed such Chapter 35 educational 
benefits; moreover, Chapter 35 eligibility would result from 
a favorable finding on service connection for the cause of 
the veteran's death.  Accordingly, the Board does not 
construe the appeal as involving a separate issue of 
entitlement to Chapter 35 educational benefits.

In December 2000, the Board remanded this case for additional 
development pursuant to the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096-
98 (2000).  In February 2001, the RO informed the appellant 
as to what was required to substantiate her claim, and she 
was given an opportunity to submit or identify evidence 
pertinent to her claim.  In March 2001, she said she had no 
additional evidence to submit.  In April 2001, the RO 
continued to deny the claim for service connection for the 
cause of the veteran's death.

In an April 2001 letter, the appellant said she was not 
claiming that the veteran's death was service-related, but 
that she should be paid compensation which should have been 
paid to her husband for unspecified conditions during his 
lifetime.  While it may be that the appellant wishes to 
withdraw her appeal for service connection for the cause of 
the veteran's death, such is ambiguous, and thus the Board 
will adjudicate the issue.  It is unclear from her statements 
whether the appellant seeks to file for accrued benefits; the 
Board refers that matter to the RO for clarification and any 
indicated action.


FINDINGS OF FACT

1.  The veteran served on active duty from 1942 to 1945, and 
he died in 1998.  

2.  During his lifetime, he was service connected for 
asymptomatic bruises of the left leg, rated noncompensable; 
this condition played no role in his death.

3.  The primary cause of his death was heart disease, and 
contributory causes of death were chronic obstructive 
pulmonary disease and diabetes mellitus.  The primary and 
contributory causes of death began many years after his 
active duty and were not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1942 
to October 1945.  A review of his service medical records 
reveals treatment for a variety of conditions.  In May 1942, 
the veteran received treatment for nasopharyngitis and 
catarrhal fever.  A clinical record notes that he was 
returned to duty in early June 1942.  In February 1943, the 
veteran was treated for meningitis.  A clinical report notes 
that this condition was cured, and that the veteran returned 
to active duty in March 1943.  In April 1945, the veteran's 
left leg was injured when it was run over by a truck.  X-ray 
examination of his left revealed no evidence of bony 
pathology.  In October 1945, the veteran's discharge 
examination was conducted.  The report of this examination 
notes that the cardiovascular system, lungs, and endocrine 
system were normal.  

In September 1952, the veteran filed a claim seeking service 
connection for residuals of left leg injury.  

A VA physical examination was conducted in December 1952.  
The report of this examination notes that the veteran's 
cardiovascular, respiratory, and endocrine systems were 
normal.  Examination of the left leg was also normal.

In January 1953, the RO granted service connection for 
asymptomatic bruises of the left leg, and assigned a 
noncompensable evaluation.

A review of the veteran's death certificate shows that he 
died in February 1998, at the age of 78.  The immediate cause 
of death was listed on the death certificate as 
cardiopulmonary arrest, due to or the consequence of 
congestive heart failure (of 48 to 72 hours duration), due to 
or a consequence of ischemic cardiomyopathy (of years 
duration).  The certificate also listed severe chronic 
obstructive pulmonary disease and diabetes mellitus, type II, 
as significant conditions contributing to death but not 
resulting in the underlying cause of death.  

In February 1999, the appellant filed her claim for service 
connection for the cause of the veteran's death. 


II.  Analysis

Following the Board's remand of this case, the RO notified 
the appellant of the evidence required to substantiate her 
claim for service connection for the cause of the veteran's 
death, and she was given the opportunity to submit or 
identify supporting evidence.  The requirements of the 
Veterans Claims Assistance Act of 2000 have been satified.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection will be granted for a disability which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection will be presumed for 
certain chronic diseases, such as organic heart disease and 
diabetes mellitus, which are manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from 1942 to 1945.  During 
his lifetime, his only established service-connected 
condition was asymptomatic bruises of the left leg, rated 
noncompensable.  It is neither claimed nor shown that such 
condition played any role in his death.  The veteran died in 
1998.  The primary cause of death was heart disease, and 
contributory causes of death were chronic obstructive 
pulmonary disease and diabetes mellitus.  These primary and 
contributory causes of death are not shown in the veteran's 
1942-1945 service medical records; they were not present at 
the time of the 1952 post-service VA examination several 
years after service; and they apparently began many years 
after service.  There is no competent medical evidence to 
link the primary and contributory causes of death with any 
incident of service, and they must be considered as non-
service-connected disabilities.  The appellant has been given 
an opportunity to submit supporting evidence for her claim 
but she has not done so.

The weight of the evidence establishes that a disability 
incurred in or aggravated by service did not cause or 
contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  The 
preponderance of the evidence is against the claim; thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

